Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE For Further Information Contact: Steven T. Sobieski Kevin McGrath Chief Financial Officer Cameron Associates (908) 947-1106 (212) 245-8800 ssobieski@lifecell.com kevin@cameronassoc.com LIFECELL REPORTS FIRST QUARTER 2 PRODUCT REVENUES UP 27% BRANCHBURG, NJ, April 24, 2008 LifeCell Corporation (NASDAQ: LIFC) today reported financial results for the first quarter ended March 31, 2008.Paul Thomas, President and Chief Executive Officer, will host a conference call today at 10:00 a.m. Eastern to discuss first quarter 2008 financial results. First Quarter 2008 Results Product revenues for the first quarter were $54.3 million, up 27%, compared to $42.7 million reported for the same period in 2007.The increase in product revenue was primarily due to an increase in demand for LifeCell’s flagship reconstructive surgical product, AlloDerm® Regenerative Tissue Matrix, which increased 30% to $47.8 million in the current quarter compared to $36.8 million in the first quarter of 2007.Revenues from Strattice™ Reconstructive
